NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMANDA CIFUENTES-CHAVEZ DE                      No.    17-70234
LOPEZ; et al.,
                                                Agency Nos.       A206-842-342
                Petitioners,                                      A206-842-343
                                                                  A206-842-344
 v.                                                               A206-842-345

WILLIAM P. BARR, Attorney General,
                                                MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 7, 2019**
                                  Portland, Oregon

Before: MURGUIA and HURWITZ, Circuit Judges, and GAITAN,*** District
Judge.

      An immigration judge (“IJ”) denied the applications of Amanda Cifuentes-

Chavez De Lopez and her minor daughters for asylum, withholding of removal, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Fernando J. Gaitan, Jr., United States District Judge
for the Western District of Missouri, sitting by designation.
relief under the Convention Against Torture (“CAT”), and the Board of Immigration

Appeals (“BIA”) dismissed their appeal. We have jurisdiction of this petition for

review under 8 U.S.C. § 1252 and deny the petition.

      1. Substantial evidence supports the denial of asylum. The record does not

compel a finding that any previous threats, individually or collectively, rose to the

level of persecution. See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir.

2019). Substantial evidence also supports the determination that the petitioners did

not show a well-founded fear of future persecution on account of a protected ground.

See 8 C.F.R. § 208.13(b)(2)(i).

      2. Because the petitioners failed to show the well-founded fear of persecution

required for asylum, they cannot show the clear probability of persecution necessary

to obtain withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      3. Substantial evidence supports the denial of CAT relief. The evidence does

not compel a conclusion that the petitioners are likely to be tortured “with the

consent or acquiescence” of the Guatemalan government if returned to that country.

Garcia-Milian v. Holder, 755 F.3d 1026, 1033–35 (9th Cir. 2014).

      PETITION DENIED.




                                         2